PER CURIAM.
The bill shows an equity on the part of the complainant Kilgore, and the circuit court had jurisdiction to grant the injunction. *1021pendente lite. Whether the injunction as granted was in all respects proper depends on the facts, which can only be established contradictorily, and we cannot fairly pass upon the matter at this time on the record as presented -on this appeal. As the appellants are permitted to bond the injunction in the court below, no irreparable injury can result from remitting the questions raised on this appeal to final decree. See Carson v. Combe, 29 C. C. A. 660, 86 Fed. 202. The decree appealed from is affirmed. See 119 Fed. 1006.